 

Exhibit 10.22

 

NON-EXCLUSIVE DISTRIBUTION AGREEMENT FOR REGION OF

 

NEW JERSEY (NORTHEAST USA)

 

DURATION: 12-Month (“1 Year”) Agreement

 

This Amended and Restated Comprehensive Distribution Agreement (this
“Agreement”) is made effective as of April 30, 2019 by and between Tauriga
Sciences Inc (OTCQB: TAUG) (“TAUG” or “Tauriga”), a Florida corporation, with a
principal address of 555 Madison Avenue, 5th Floor New York, NY 10022 and Sai
Krishna LLC (“SKL”), a New Jersey corporation (engaged in distribution,
marketing, and fulfillment of products —mainly to the spirits industry and
convenient stores), with its mailing address at 27 Wingate Drive // Livingston,
NJ 07039.

 

W I T N E S S E T H:

 

WHEREAS, Tauriga is engaged in the manufacture, sale and distribution of a CBD
Infused Chewing Gum Product Line (branded as Tauri-Gum TM) (the “Products”)
initially focusing on the New Jersey & Northeast Region of USA (specifically:
spirits stores, convenient stores, pharmacies, and other varying types of
prospective new retail and wholesale customers) (as defined below);

 

WHEREAS, Tauriga is the owner or exclusive United States licensee, with
authority to sublicense, of the trademarks listed on Exhibit A hereto, and all
service marks, designs, logos, trade names, advertising, commercial symbols and
slogans used in connection with Products (as defined below) (collectively or
separately, the “Trademarks”) for the Products and/or such other products that
may become subject to this Agreement;

 

WHEREAS, SKL is engaged in the management of a large number of spirits stores in
New Jersey and has extensive distribution relationships throughout the Northeast
USA as well as Asia (Introductions have already been made to top affiliates at a
global Asia based E-Commerce Giant).

 

WHEREAS, Tauriga and SKL have agreed that the Date of Execution shall be defined
as: April 30, 2019.

 

In consideration of the matters described above, and of the mutual benefits and
obligations set forth in this agreement, the parties agree as follows:

 

I. RIGHT TO DISTRIBUTE.

 

1. Tauriga, as the owner and/or exclusive licensee of the Trademarks and all of
the other proprietary trade dress, package, designs, logos related thereto (the
“Other IP” Inclusive “USPTO filed Trademark for Tauri-GumTM” filed for by
Tauriga Sciences Inc. during December 2018) in and to the Products and Tauriga
hereby grants to SKL a non-exclusive right to distribute the Products under the
terms of this Agreement in the NJ and Northeast Region of USA.

 

2. Tauriga will contemplate granting to SKL an exclusive license to SKL to
market and distribute its Tauri-GumTM product line — for the NJ market at a
later time, should both parties deem it in the best interests of all parties (by
mutual Agreement).

 

3. Tauriga shall make inventory available to SKL, as requested by SKL to fulfill
orders. All net revenue earned & realized by Tauriga shall be deposited into
Tauriga’s dedicated Revenue Intake ACCT at TD Bank.

 

4. The parties (Tauriga and SKL) acknowledge and agree that the initial target
customers shall be spirits stores, convenient stores, pharmacies, etc. that
believe that a legal CBD Infused Supplement Gum may be a desirable option for
some patients. Tauriga makes the following point(s) clear: The Company shall NOT
EVER make any medical claims or treatment claims with respect to this product —
it is simply characterized and classified as a SUPPLEMENT CHEWING GUM containing
10mg of CBD Isolate per serving ( 1 serving — 1 piece of Gum).

 





 

 

 

II. SKL’s OBLIGATIONS

 

1. SKL shall use reasonable efforts to promote the sale of Products in the NJ
and Northeast Region of USA Market and to maintain a business organization and
equipment necessary to function properly in the manufacture (Tauriga’s
responsibility), sale and distribution of Products. SKL may engage such
subdistributors, agents or other third parties to assist it in the performance
of this Agreement as SKL deems appropriate; provided that SKL shall be
responsible for the conduct and cost of the same.

 

2. SKL will provide to Tauriga detailed sales reports showing, by customer on a
monthly basis: monthly depletions by Product, sales by channel/accounts and
monthly ending inventory

 

3. SKL will store, transport and deliver Products at appropriate temperatures in
the IRM storage facility, so as to maintain the high quality of the Products

 

4. SKL will provide supplemental material to potential customers — so long as
such material(s) are approved by Tauriga (as well as Tauriga s specialized CBD
Counsel) for the legal protection of all parties.

 

5. SKL shall maintain inventory levels (or notify Tauriga of its likely
inventory needs) of Products reasonably necessary to satisfy expected demand.

 

6. SKL shall materially comply with all laws, rules, regulations, requirements,
orders and ordinances now in effect of which may hereafter be enacted or
promulgated applicable to its operations or obligations under this Agreement.

 

7. SKL covenants, warrants and represents to Tauriga that it is free to enter
into this Agreement and is not and shall not be under any obligation, written or
otherwise, to any other party which would prevent SKL from complying with all
the terms and conditions of this Agreement.

 

III. TAURIGA OBLIGATIONS.

 

1. Marketing Support. SKL and Tauriga shall from time to time during the term of
this Agreement, no less frequently as annually, mutually determine promotional
and marketing programs and expenditures to be undertaken by Tauriga to service
and support the growth and maintenance of sales in the NJ and Northeast Region
of USA (each, a “Support Budget”). In this regard, the parties covenant, agree
and acknowledge that the cost of any marketing, advertising and promotional fees
incurred by SKL on behalf of Tauriga shall be split as follows:

 

(a) Fixed fees, i.e., advertising, circular fees — (BY Mutual Agreement);

 

(b) all reset costs — (BY Mutual Agreement);

 

(c) all variable fees and any other costs, including all off-invoice, promos and
bill-backs — (BY Mutual Agreement).

 

2. Materials to be Furnished by Tauriga. Tauriga shall furnish to SKL technical
and sales promotional materials, brochures, bulletins, and specification data on
Products from time to time. Such materials will be furnished in reasonable
quantities at no cost to SKL.

 

3. Training. SKL agrees to make available to Tauriga appropriate personnel at
reasonable times and places for training on the Products and distribution
techniques preferred by Tauriga. Such training will be provided by Tauriga at
Tauriga’s expense, to assist SKL to fulfill its obligations under this
Agreement.

 

-2-

 

 

4. Intellectual Property. During the Term, Tauriga hereby grants to SKL a
limited, non-transferrable, non-exclusive license to use the Trademarks and
Other IP to SKL solely for use on and in connection with the advertising,
promotion, sale and distribution of the Products in the NJ and Northeast Region
USA Markets. Tauriga shall have the right to use SKL’s name and logo on
Tauriga’s website for the purpose of identifying SKL as a distributor of the
Products

 

5. Tauriga shall fill promptly all orders from SKL for Products and for other
items to be provided by Tauriga hereunder.

 

6. Tauriga shall promptly pay or credit to SKL’s account, when due, not less
frequently than monthly, all approved and verified credits, discounts,
allowances, incentive payments, bill backs or other reimbursements due SKL
pursuant to any program to which the parties may agree.

 

7. Tauriga represents and warrants that:

 

(a) the Products upon delivery to SKL,

 

(i) shall be pure and wholesome, fit for human use, merchantable and free from
all defects,

 

(ii) shall, in all instances, comply with all applicable Federal, state or local
laws and regulations, in all respects, including without limitation, beverage
quality, labeling, identity, quantity, packaging, and returnable container or
deposit requirements;

 

(iii) shall not be adulterated and misbranded within the meaning of those terms
under the Federal Food, Drug and Cosmetic Act, as amended, and shall not be an
article or articles which may not, under the provisions, of said Act, be
introduced into interstate commerce;

 

(iv) shall not be adulterated or misbranded within the meaning of the Federal
Insecticide, Fungicide, and Rodenticide Act, the Federal Hazardous Substances
Act, or any applicable state act or any other applicable Federal, state, or
local law or regulation; and

 

(v) when delivered to SKL, shall have a remaining shelf life of not less than
twelve (12) months, the expiration of which shall be clearly marked on the
outside of all cartons and pallets;

 

(b) it is the owner or exclusive U.S. licensee of the Trademarks and Other IP,
that it has the right to license the Trademarks and Other IP to SKL throughout
the Term of this Agreement, and that SKL’s use of the Trademarks and Other IP as
provided by this Agreement will not infringe or violate the rights of any third
party; and

 

(c) it is free to enter into this Agreement and is not under any obligation,
written or otherwise, to any other party which would prevent Tauriga from
complying with all the terms and conditions of this Agreement

 

(d) Tauriga shall replace all Products that, at the time and place of delivery,
do not meet the requirements of Section III(7) above, at Tauriga’s expense,
including the amount of SKL’s laid-in cost, at SKL’s option. Tauriga shall also
reimburse SKL for all of SKL’s incidental expenses incurred as a consequence of
such Products failure to comply with Section III(7) above (including but not
limited to Products in the hands of SKL or of the retail trade that have
purchased such product from SKL if such Products did not conform to the
requirements of Section III(7)) or as a consequence of any other fault of
Tauriga; provided that Tauriga shall not be liable for any of the same to the
extent they arise for the actions or inactions of SKL or the retail trade. The
foregoing shall not be construed to entitle SKL to recover lost profits or other
consequential damages resulting from the failure of Products to conform to the
requirements of Section III(7) other than as expressly set forth above

 

-3-

 

 

(e) Tauriga shall materially comply with all laws, rules, regulations,
requirements, orders and ordinances now in effect or which may hereafter be
enacted of promulgated applicable to its operations or obligations under this
Agreement.

 

IV. CONSIDERATION. In addition to any other amounts due to SKL hereunder,
Tauriga shall pay and/or deliver the following:

 

1. Retention of Neelima Lekkala as Regional Sales Vice President. In
consideration for the inherent market leverage afforded by SKL’s extensive
existing relationships with dozens of spirits stores, convenient stores,
pharmacies, wholesalers, etc. etc. in the NJ and Northeast Region USA Markets,
Tauriga has agreed to assist SKL’s efforts — with the hiring of Neelima Lekkala
(“Mrs. Lekkala”) as Vice President (“VP”) Regional Sales & Marketing. There will
be a separate agreement provided to Mrs. Lekkala formalize this arrangement. Her
Compensation will be: 250,000 shares of TAUG (fully earned and vested upon
execution of her SPECIFIC agreement — which is, of course, separate from this
one), 30% cash commission of the total gross sales that Mrs. Lekkala generates
(through the sale of Tauri-Gum product line), and she is entitled to cash
reimbursement from the Company (once invoiced) for activities directly relating
to the sale of Tauri-Gum.

 



2. Restricted Stock. 1) Tauriga shall issue and deliver FIVE HUNDRED Thousand
(500,000) shares of its unregistered, common stock (the “TAUG Shares”) to SKL’s
Managing Director, Mr. Mahesh Lekkala (“Mr. Lekkala”) personally. These 500,000
personal shares to Mr. Lekkala are fully earned and vested upon execution of
this Agreement (for services rendered by Mr. Lekkala since March of 2019). 2) A
second issuance of FIVE HUNDRED Thousand (500,000) shares to be issued directly
to SKL. This 2nd 500,000 shares issuance, shall be administered as follows:
250,000 shares to be issued to SKL upon execution this Agreement and the balance
(or final 250,000 shares) to be issued 90 days subsequent to the execution of
this Agreement or August 1st, 2019). Though some shares of Tauriga’s common
stock (the “Float”) are publicly tradable on the OTCQB under the symbol “TAUG”,
these TAUG Shares to be issued hereunder are not registered for resale and thus
the transferability of such shares is “restricted” to certain “exempt
transactions” under the Securities Act of 1933, as amended (the “Securities
Act”), including, most notably the safe harbor sale requirements set forth in
Rule 144 promulgated under the Securities Act. SKL, represents and warrant that
it is an “accredited investor” as such term is defined by the Securities Act.
TOTAL ISSUANCE SET FORTH HEREIN: 1,000,000 shares of TAUG common Stock (500,000
shares payable to Mr. Lekkala within 10 business days of April 30, 2019 /
250,000 shares payable to SKL within 10 business days of April 30, 2019 / and
250,000 shares payable to SKL within 10 business days of August 1, 2019).

 



SKL reserves the right to subjugate this issuance into smaller issuances
(aggregating 500,000 TAUG Shares), to any 3rd parties (individual or corporate
that it sees fit). This share issuance shall occur within thirty (10) days from
date of execution of this Agreement (however for the purpose of Rule 144, shall
revert to or tack back to the date at which this Agreement is mutually executed
and deemed “Effective as of that date”). If the Subjugation Instructions or
Specific Issuance Instructions have not been provided to Tauriga within thirty
(10) days from date of execution, then the Tauriga commits to issue these
500,000 shares (as expressed in the terms above) within ten (10) business days
of the date on which it RECEIVES the specific issuance instructions from IRM.

 

-4-

 

 

V. PRODUCT COST — ORDERING PROCEDURES

 

1. Tauriga has the absolute right to determine what SKL will be charged for each
SKU of Product. Tauriga agrees that such pricing will also be fair and ethical —
comparatively to other concurrent business (being transacted in other Markets)
by the Company. However, Tauriga acknowledges that there may be a variance in
pricing —depending on each individual circumstance

 

2. Tauriga will give SKL no less than sixty (60) days prior written notice of
its intention to change the Cost of any individual SKU of Products

 

3. The payment terms are: SKL has 30 days (from the receipt of customer payment)
to transfer all appropriate revenue (portion contractually owed to Tauriga) to
the Company —to its dedicated TD Bank Revenue Intake ACCT.

 

4. SKL shall order Products from Tauriga from time to time using the purchase
order form (to be sent to SKL via email), or such other form acceptable to the
parties. Tauriga shall pay all freight charges for the sale of Products that are
delivered to SKL storage facility in NJ or at any other location it may
designate within or without the SKL Market.

 

5. Orders may be placed by fax or by telephone; however, if by telephone, a
confirming fax must be sent within 24 hours and referencing the prior telephone
call so as to avoid duplicate orders. All orders placed by SKL for Products
during the term of this Agreement shall be subject to Tauriga’s acceptance and
the terms of this Agreement. Orders cannot be altered by a different purchase
order form used by SKL or any other party.

 

VI. TERMINATION

 

1. Subject to Section VI(5) below, either party Shall have the right to
terminate this Agreement upon the other party’s failure to perform any of its
material obligations contained in this Agreement, provided however that the
non-breaching party shall first give notice to the breaching party (within ten
(10) days of knowledge of the breach) of each such failure and the breaching
party shall have twenty (20) days after receipt of each such notice to cure such
failure. If such breach is not cured within such period, the non-breaching party
may terminate this Agreement and seek any other remedies available to it under
law or equity. Notwithstanding the foregoing, in the case of a breach in the
payment for Products (not in reasonable dispute by SKL), SKL shall have only
five (5) days after receipt of notice to cure such failure, provided, that, SKL
will only be afforded a maximum of two (2) opportunities to cure payment
defaults during each calendar year of the term of this Agreement.

 

2. In addition, if either Party shall file a voluntary petition in bankruptcy,
be declared bankrupt, make an assignment for the benefit of creditors, or suffer
the appointment of a receiver or trustee of its assets or is declared insolvent,
that party shall be in breach of a material obligation of this Agreement, and
the non-breaching Party may immediately terminate this Agreement upon written
notice to the breaching Party.

 



3. Except for Section VI(5) below, nothing contained herein shall be deemed to
limit either Party’s right to obtain damages or equitable relief if either Party
shall breach its obligations under this Agreement. All remedies shall be
cumulative and are intended to be and shall be non- exclusive.

 





4. Subject to Section VI(5) below, Tauriga may terminate this Agreement without
cause, in its sole discretion, at any time upon sixty (60) days advanced written
notice to SKL.

 

-5-

 

 

5. Payout.

 

(i) The Payout shall be due within ninety (90) days of the effective date of
such termination. The Payout shall be net of any sums due to Tauriga as of the
effective date of the termination of the Agreement.

 

(ii) The parties agree that in the event of such a termination, it would be
difficult to calculate SKL’s damages and the liquidated damages set forth in
this Section VI(5) are reasonable and do not constitute a penalty. SKL hereby
waives to the fullest extent permitted by law, any and all other claims for
damages with respect to the termination of this Agreement subject to this
Section VI(5) of any nature whatsoever, in consideration for the receipt of the
Payout.

 

6. The parties acknowledge and agree that this Agreement may be terminated only
in accordance with the terms of this Section VI and Section XII. Any termination
not permitted hereunder or under Section XII shall be deemed null and void.

 

VII. IRM AS AN INDEPENDENT CONTRACTOR. SKL and Tauriga shall remain independent
contractors and nothing herein shall be interpreted as the parties hereto acting
in concert or as joint ventures or partners. Except as specifically set forth
herein, SKL and Tauriga do not convey to each other any property interest in the
other’s corporate name, Trademarks or intellectual property. SKL has not paid
nor agreed to pay any fee or other consideration for the rights conferred on it
hereby, and agrees that it is not a franchisee within the meaning of, and hereby
expressly waives, to the fullest extent permitted by law, the benefits of and
any claim under, any statute or rule regulating franchises, distribution
agreements or similar matters, or any so- called franchisee or distributor
protection, or business opportunity or dealership, laws

 

VIII. ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit
of the successors and permitted assigns of each party. This Agreement is not
assignable by either party without the prior express written consent of the
other party, and any purported assignment without such consent shall be null and
void. Notwithstanding the foregoing, SKL may assign this Agreement to a
subsidiary of or other affiliated entity in common control with SKL without
Tauriga’s consent upon written notice to Tauriga of such assignment, so long as
SKL remains primarily liable for its obligations

 

IX. INDEMNIFICATION

 

1. SKL shall indemnify, hold harmless and defend Tauriga, its affiliates and
their respective officers, directors and employees from any and all loss,
liability, claim, damage, including but not limited to, claims of injury or
death to person or damage to property, and expenses (including reasonable
attorney’s fees) which they, of any of them, may suffer or incur as a result or
arising out of the distribution or other activities of SKL under this Agreement
including any intentional or negligent act/or omission to act by SKL of any of
its employees, agents officers or directors.

 

2. Tauriga shall indemnify, hold harmless and defend SKL, its affiliates and
their respective officers, directors and employees from any and all loss,
liability, claim, damage, including but not limited to, claims of injury or
death to person or damage to property, and expenses (including reasonable
attorney’s fees) which they, or any of them, may suffer or incur as a result or
arising out of the breach of any representation of obligation under this
Agreement, and/or with respect to the Products, or the manufacturing,
distribution or other activities of Tauriga under this Agreement, including any
intentional or negligent act/or omission to act by Tauriga or any of its
employees, agents, officer of directors

 

-6-

 

 

3. In any claim for indemnification under this Agreement, the party seeking
indemnification (the “Indemnitee”) shall give written notice to the other party
against which such indemnification is sought (the “Indemnitor”) with reasonable
promptness after notice of any claim or suit involving, of which could involve,
an indemnifiable claim under this Agreement. Notwithstanding anything to the
contrary provided in this Agreement, in any action in which such third party
claims are asserted against the Indemnitee (whether or not such claim is covered
by insurance), the Indemnitee shall assert his, her or its right of
indemnification against the Indemnitor in that action, by whatever procedural
options are available to the Indemnitee. If the Indemnitor has acknowledged in
writing its obligation to indemnify the Indemnitee in respect of third-party
claim, the Indemnitee shall not settle of otherwise compromise such claim
without the prior written consent of the Indemnitor, which consent shall not be
unreasonably withheld, unless this condition violates the provisions of the
Indemnitor’s liability insurance policy. The parties shall cooperate with one
another in the defense of any indemnifiable claim.

 

X. INSURANCE. During the term of this Agreement Tauriga shall provide, and keep
in force, at its sole expense, a product liability insurance policy, with limits
of liability of not less than $3,000,000 for product liability claims (insurance
binder for $3,000,000 officially completed on Friday April 26, 2019), which
shall name the other party as an additional insured. Such policy shall provide
that it may not be cancelled without at least thirty (30) days prior written
notice to each party as the case may be. If at any point in this Agreement, said
policies lapses on with respect to any Products manufactured or supplied to SKL
for distribution, the lapse will be considered a material breach.

 

XI. AUTHORITY. The undersigned persons executing this Agreement hereby certify
that they are duly authorized and empowered by the governing board of their
respective company or corporation, and the articles and bylaws and/or operating
agreement, as applicable, thereof, to execute and deliver this Agreement.

 

XII. FORCE MAJEURE

 

1. A party’s obligation hereunder shall be suspended if such party is prevented
from performing its obligations as a result of fire, flood, explosion, accident,
breakdown of machinery, product tampering by third parties, governmental acts,
laws or regulations (other than government action in response to public health
violations by such party), war, terrorism, labor difficulties, any act of God of
any other cause not within such party’s control, which, by the exercise of
reasonable due diligence, such party is not able to avoid of overcome within a
reasonable period of time (each, a “Force Majeure”).

 

2. If SKL is the party that is unable to perform its obligations under this
Agreement during the event of Force Majeure, upon the occurrence of a Force
Majeure event, SKL shall assess in good faith, the projected duration of the
Force Majeure event. If SKL reasonably anticipates the duration will be sixty
(60) days or less, SKL will notify Tauriga in writing of the anticipated
duration, and Tauriga may distribute its products through another distribution
channel. Tauriga shall be required to resume distribution of its products
through IRM seven (7) days after SKL notifies Tauriga in writing that SKL is
able to commence its distribution operations.

 

3. Notwithstanding any other provision of this Agreement, if a Force Majeure
event continues for more than ninety (90) days, the party whose performance is
not impaired by such Force Majeure event may terminate this Agreement upon
written notice to the other party, and such termination shall be with cause

 

XIII. WAIVER. Failure of either party at any time to require performance by the
other party of any provision of this agreement shall in no way affect the full
fight to require such performance at any time thereafter. The waiver of either
party to any provision of this Agreement shall not be taken or held to be a
waiver of any succeeding breach of such provisions or as a waiver of the
provision itself.

 

-7-

 

 

XIV. GOVERNING LAW; JURISDICTION. The parties agree that this Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
New York, without regard to principles of conflicts of laws. EACH OF THE PARTIES
CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR
IN ANY MANNER RELATING TO THIS AGREEMENT, SHALL BE BROUGHT EXCLUSIVELY IN ANY
COURT OF THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE, IN THE COUNTY OF NEW YORK. EACH OF
THE PARTIES EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL
JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDINGS. EACH OF
THE PARTIES AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE OBTAINED BY THE
DELIVERY OF A SUMMONS (POSTAGE PREPAID) IN ACCORDANCE WITH THE PROVISIONS OF
SECTION XX OF THIS AGREEMENT. ASSUMING DELIVERY OF THE SUMMONS IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 19 OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OF FORUM NON CONVENIENS OR ANY SIMILAR BASIS. EACH PARTY WAIVES
TRIAL BY JURY IN ANY PROCEEDING HEREUNDER.

 

XV. ARBITRATION. All disputes under this Agreement that cannot be resolved by
the parties shall be submitted to arbitration under the rules and regulations of
the American Arbitration Association. Either party may invoke this paragraph
after providing thirty (30) days’ written notice to the other party. All costs
of arbitration shall be divided equally between the parties. Any award may be
enforced by a court of law.

 

XVI. PRESS RELEASES. SKL acknowledges that Tauriga may be required to issue
press releases from time to time as a reporting company subject to the
requirements of the Securities Exchange Act of 1934 Act (the “34 Act”) regarding
material events relating to any matter directly or indirectly pertaining to the
Agreement, the results therefrom and/or the course of conduct of the Parties
relating thereto. In this regard, Tauriga acknowledges and agrees that it shall
not issue any press release referring, directly or indirectly, to the Agreement,
SKL and/or any of its affiliates, without the prior written approval of SKL.

 

XVII. ENTIRE AGREEMENT. This Agreement shall constitute the entire agreement
between the parties and any prior understanding or representation of any kind
preceding the date of this agreement shall not be binding upon either party
except to the extent incorporated in this Agreement.

 

XVIII. MODIFICATION OF AGREEMENT. Any modification of this Agreement of
additional obligation assumed by either party in connection with this Agreement
shall be binding only if evidenced in writing and signed by each party of an
authorized representative of each party.

 

XIX. EFFECT OF PARTIAL INVALIDITY. The invalidity of any portion of this
Agreement will not and shall not be deemed to affect the validity of any other
provisions. In the event that any provision of this Agreement is held to be
invalid, the parties agree that the remaining provisions shall be deemed to be
in full force and effect as if they had been executed by both parties subsequent
to the expungement of the invalid provision.

 

-8-

 

 

XX. NOTICES. Any notice provided for of concerning this Agreement shall be in
writing and shall be deemed sufficiently given when sent a nationally recognized
overnight courier service to the persons and address as set forth below:

 

For SKL:   SAI KRISHNA LLC (“SKL”) — a NJ Corporation     27 Wingate Drive    

Livingston, New Jersey 07039
Attn: Mr. Mahesh Lekkala

 

For Tauriga:   Tauriga Sciences Inc (“TAUG” or “Tauriga”) — a FLA Corporation  
  555 Madison Avenue, 5th Floor    New York, NY 10022     Attn: Seth M. Shaw,
CEO



 

XXI. PARAGRAPH HEADINGS. The titles to the paragraphs of this Agreement are
solely for the convenience of the parties and shall not be used to explain,
modify, simplify, or aid in the interpretation of the provisions of this
Agreement.

 

XXII. COUNTERPARTS AND FAX SIGNATURES. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute a single instrument. The parties agree that a
facsimile or digital signature of a party hereto shall be deemed to be as
legally effective and binding as a signed original; provided, however, any party
providing a fax or digital signature shall be required to promptly forward a
signed original to any requesting party.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.

 

  Tauriga Sciences Inc.       By:     Name: Seth M. Shaw April 30, 2019 Title:
Chief Executive Officer, SAIKRISHNA LLC.         By:     Name: Mahesh Lekkala -
April 30, 2019   Title: President

 



 

 

 

EXHIBIT A

 

TRADEMARKS

 

“TAURI-GUM” and all associated trademarks

 

 

